Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-566
              Lower Tribunal Nos. F05-14466 & F06-23887
                          ________________


                          Jonathan Labrada,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ramiro C. Areces, Judge.

      O’Brien Hatfield Reese, P.A., and Rachael E. Reese (Tampa), for
appellant.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.
     The trial court and this Court have previously rejected the exact same

argument Appellant is now making. Labrada v. State, 261 So. 3d 537 (Fla.

3d DCA 2018) (table).

     Affirmed.




                                    2